Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sacks, J.), rendered January 6, 1982, convicting him of burglary in the third degree, petit larceny (two counts), criminal mischief in the fourth degree, resisting arrest and criminal possession of a hypodermic instrument, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in light most favorable to the prosecu*855tion (see, People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the trial court’s pretrial Sandoval ruling constituted an abuse of discretion is without merit (see, People v Frumerin, 121 AD2d 736, lv denied 68 NY2d 812). Mollen, P. J., Bracken, Rubin and Spatt, JJ., concur.